                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE: Jamie L. Daugherty                           BK NO. 19-04047 HWV

                                                    Chapter 13
                            Debtor



                 ENTRY OF APPEARANCE AND REQUEST FOR NOTICES

 To the Clerk:

        Kindly enter my appearance on behalf of M&T Bank and index same on the master
 mailing list.



                                                 Respectfully submitted,




                                             /s/ James C. Warmbrodt, Esquire
                                             James C. Warmbrodt, Esquire
                                             KML Law Group, P.C.
                                             BNY Mellon Independence Center
                                             701 Market Street, Suite 5000
                                             Philadelphia, PA 19106
                                             215-627-1322




Case 1:19-bk-04047-HWV      Doc 12 Filed 10/03/19 Entered 10/03/19 10:21:48             Desc
                            Main Document     Page 1 of 1
